EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Galen E. Rahmlow (Reg. No. 66,738) on May 14, 2021.
The application has been amended as follows: 

In the claims:

1. (Currently amended): A liquid epoxy resin composition suitable for use in forming a polyether polymer that can be used to coat a food or beverage container; wherein the liquid epoxy resin composition is a liquid at 20 °C and atmospheric pressure and is substantially free of bisphenol A, bisphenol F, bisphenol S, epoxides of bisphenol A, epoxides of bisphenol F, and epoxides of bisphenol S;
wherein the liquid epoxy resin composition is prepared from reactants comprising one or more epihalohydrins and one or more ortho-substituted diphenol compounds comprising an organic ortho-substituted group;
wherein the liquid epoxy resin composition comprises diepoxide resins comprising a base structure unit derived from the one or more ortho-substituted diphenol compounds and an “n” number of additional structural units derived from the one or more ortho-substituted diphenol compounds;
about 75 weight percent of n=0 diepoxide resins derived from the one or more ortho-substituted diphenol compounds and at least 15 and less than about 25 weight percent of n=1 diepoxide resins derived from the one or more ortho-substituted diphenol compounds, based on the total weight of any unreacted ortho-substituted diphenol compounds that may be present and any compounds including at least one structural unit derived from the one or more ortho-substituted diphenol compounds; and
wherein the liquid epoxy resin composition has a hydrolysable chloride content of less than or equal to 0.05 weight percent.

2. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition comprises more than 60 and less than about 70 [[75]] weight percent of n=0 diepoxide resins derived from the one or more ortho-substituted diphenol compounds, based on the total weight of any unreacted ortho-substituted diphenol compounds that may be present and any compounds including at least one structural unit derived from the one or more ortho-substituted diphenol compounds.

3. (Canceled).

4. (Currently amended): The composition of claim 1, wherein the composition comprises at least 15 and less than about 20 weight percent of n=1 diepoxide resin derived from the one or more ortho-substituted diphenol compounds, based on the total weight of any unreacted ortho-substituted diphenol compounds that may be present and any compounds 

5. (Previously presented): The composition of claim 1, wherein the one or more epihalohydrins comprises epichlorohydrin.

6. (Previously presented): The composition of claim 1, wherein each aromatic ring of the one or more ortho-substituted diphenol compounds is substituted with a methyl group at an ortho position.

7. (Previously presented): The composition of claim 1, wherein each aromatic ring of the one or more ortho-substituted diphenol compounds is substituted with a methyl group at two ortho positions.

8. (Previously presented): The composition of claim 1, wherein the one or more ortho-substituted diphenol compounds comprises an ortho-substituted bisphenol.

9. (Previously presented): The composition of claim 8, wherein two aromatic rings of the ortho-substituted bisphenol are attached to one another by a -CH2- linkage.

10. (Previously presented): The composition of claim 1, wherein the one or more ortho-substituted diphenol compounds comprises tetramethyl bisphenol F.

any unreacted ortho-substituted diphenol compounds that may be present and any compounds 

12. (Currently amended): The composition of claim 1, wherein: the one or more epihalohydrins comprises tetramethyl bisphenol F (TMBPF); the composition optionally further comprises TMBPF-containing monoepoxide resins; and [[,]] the n=0 and n=1 tetramethyl bisphenol F constitute at least 85 weight percent and the TMBPF-containing monoepoxide resins constitute less than 5 weight percent, of the total weight of any unreacted TMBPF that may be present and any compounds 

13. (Currently amended): The composition of claim 12, wherein the composition comprises more than 60 and less than about 75 weight percent of n=0 diepoxide compounds derived from tetramethyl bisphenol F, based on the total weight of any unreacted ortho-substituted diphenol compounds that may be present and any compounds including at least one structural unit derived from the one or more ortho-substituted diphenol compounds.

the n=0 and n=1 TMBPF-containing diepoxide resins constitute at least 85 weight percent of the total weight of any unreacted ortho-substituted diphenol compound that may be present and any compounds the one or more ortho-substituted diphenol compounds 

15. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition has a hydrolysable chloride content of less than or equal to 0.02 weight percent.

16. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition optionally further contains water, in an amount of less than 1 weight percent

17. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition optionally further contains unreacted epichlorohydrin, in an amount of less than 50 ppm

18. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition optionally further contains unreacted ortho-substituted diphenol compounds, in an amount of less than 1,000 ppm

19. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition optionally further contains mono-epoxide resins of the one or more ortho-substituted diphenol compounds, in an amount of less than 5 weight percent

20. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition optionally further contains in an amount of less than 10 weight percent based on the total weight of any unreacted ortho-substituted diphenol compounds that may be present and any compounds including at least one structural unit derived from the one or more ortho-substituted diphenol compounds.

21. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition is storage stable for at least 1 month at about 20 °C at atmospheric pressure.

22. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition is storage stable for at least 6 months at about 20 °C at atmospheric pressure.

23. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition has a viscosity at 52 °C of 2,000 to 4,000 cps.

24. (Currently amended): The composition of claim 1, wherein the liquid epoxy resin composition optionally further contains:
water, in an amount of less than 0.05 weight percent
unreacted epichlorohydrin, in an amount of less than 10 ppm
unreacted ortho-substituted diphenol compounds, in an amount of less than 1,000 ppm
mono-epoxide resins of the one or more ortho-substituted diphenol compounds, in an amount of less than 3 weight percent
in an amount of less than 5 weight percent based on the total weight of any unreacted ortho-substituted diphenol compounds that may be present and any compounds including at least one structural unit derived from the one or more ortho-substituted diphenol compounds;
wherein unless specified, the indicated concentration is based on the total weight of the liquid epoxy resin composition.

25. (Previously presented): An aromatic polyether polymer derived from the liquid epoxy resin composition of claim 1, wherein the polyether polymer is substantially free of bisphenol A, bisphenol F, and bisphenol S, epoxides of bisphenol A, epoxides of bisphenol F, and epoxides of bisphenol S thereof.

26. (Previously presented): The aromatic polyether polymer of claim 25, wherein the polyether polymer is a reaction product of ingredients including the liquid epoxy resin composition of claim 1 and a diphenol, wherein the polyether polymer has a number average molecular weight of at least 2,000 and a Tg of at least 60 °C.

27. (Previously presented): The aromatic polyether polymer of claim 25, wherein the polyether polymer is a reaction product of ingredients including the liquid epoxy resin composition of claim 1 and a diphenol, wherein the polyether polymer has a number average molecular weight of at least 4,000 and a Tg of at least 70 °C.

28. (Previously presented): The aromatic polyether polymer of claim 25, wherein at least 50 weight percent of the polyether polymer constitutes structural units derived from the liquid epoxy resin composition.

29. (Previously presented): A method for forming the liquid epoxy resin composition of claim 1 comprising reacting epichlorohydrin with the one or more ortho-substituted diphenol compounds in a molar ratio of from about 7:1 to about 1:1.

30. (Previously presented): The composition of claim 1, wherein the final weight per epoxy equivalent of the liquid epoxy resin composition is within from about 10% to about 20% of the theoretical weight per epoxide equivalent for the n=0 diepoxide resin derived from the one or more ortho-substituted diphenol compounds.

31. (Currently amended): The composition of claim 1, wherein TMBPF is the sole ortho-substituted diphenol compound reacted with the one or more epihalohydrins; and the weight per epoxide equivalent of the liquid epoxy resin composition is from about 200 to about 220 grams/epoxy equivalent.

32. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition comprises at least 90% by weight of diepoxide resin derived from the one or more ortho-substituted diphenol compounds, based on the total weight of the liquid epoxy resin composition.

33. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition when tested under ambient conditions using the Pour Test described herein, begins flowing out of the beaker within 180 minutes or less.

34. (Previously presented): The composition of claim 1, wherein the liquid epoxy resin composition when tested under ambient conditions using the Pour Test described herein, begins flowing out of the beaker within 15 minutes or less.

35. (Currently amended): A method for forming the liquid epoxy resin composition of claim 1 comprising 




* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1, 2, and 4-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Response to Amendment
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Asakage et al. (US 2005/0131195 A1) in view of Gelmont et al. (US 2014/0378565 A1) has been rendered moot by the cancellation of this claim.
Response to Arguments
In light of the amendments to the claims, Applicant’s arguments (see pages 10-12 of the response filed April 19, 2021) with respect to previous prior art rejections have been fully considered and are persuasive.  Accordingly, the following rejections have been withdrawn:
The rejection of claims 1, 2, 5-10, 15-19, 21-23, 31, 33, and 34 under 35 U.S.C. 103 as being unpatentable over Asakage et al. (US 2005/0131195 A1).
The rejection of claims 1, 2, 4-24, and 30-34 under 35 U.S.C. 103 as being unpatentable over Asakage et al. (US 2005/0131195 A1) in view of Gelmont et al. (US 2014/0378565 A1).
The rejection of claims 29 and 35 under 35 U.S.C. 103 as being unpatentable over Asakage et al. (US 2005/0131195 A1) in view of Gelmont et al. (US 2014/0378565 A1) and Haberlin (US Pat. No. 2,951,778).
The rejection of claims 25-28 under 35 U.S.C. 103 as being unpatentable over Asakage et al. (US 2005/0131195 A1) in view of Kaji et al. (US 2009/0036631 A1).
The rejection of claims 25-28 under 35 U.S.C. 103 as being unpatentable over Asakage et al. (US 2005/0131195 A1) in view of Gelmont et al. (US 2014/0378565 A1) and Kaji et al. (US 2009/0036631 A1).

Allowable Subject Matter
Claims 1, 2, and 4-35 are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 17, 2021